Title: To George Washington from Major General William Heath, 12 July 1780
From: Heath, William
To: Washington, George


					
						Dear General—
						Newport [R.I.] July 12th 1780
					
					I arrived here the last Night & this morning had the honor of congratulating Monsr le Compte de rochambeau, and monsieur le

chevalier de Terney on their Safe arrival in this harbour. The Fleet consists of Seven sail of the line—the duke de Burgogne of 80 Guns. le Neptune and le Conquerant of 74—le Jazon L’Eville—L’Ardent and Le Provence of 64—le Fantasque Hospital Ship of 64—mounts 40 Guns—two frigates and two Bombs—with about 5000 Land forces and 1000 marines. The inhabitants appear disposed to treat our Allies with much respect. The Town is to be illuminated this Evening by a vote of the Inhabitants—for myself, I am charmed with the officers. I have promised them every assistance in my power. Monsieur Rochambeau has desired me to publish an advertisement inviting the inhabitants to bring Small meats Vegetables &c. &c. to market & that they shall receive hard money in payment—this, the Compte intended with a good view to our Currency—I have told him it will have a different effect, and that even at a distance—I shall therefore only assure the farmers that they will receive a handsome price. I have the honor to be with the greatest respect Your Excellencys Most obedient Servant
					
						W. Heath
					
					
						P.S. Enclosed is Copy of a resolve of the General assembly of this State. I have ventured to grant a pardon to Such deserters from Colo. Green’s Regt as return by the first of Septr Next, (& hope it will meet your Excellencys approbation)—as some of the deserters are at a distance.
						
							W.H.
						
					
				